Case 1:20-cv-21601-KMW Document 77 Entered on FLSD Docket 08/03/2020 Page 1 of 19




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA
                            CASE NO. 20-21601-CIV-WILLIAMS


      UNITED STATES OF AMERICA,

                           Plaintiff,
                    vs.

      GENESIS II CHURCH OF HEALTH
       AND HEALING;
      MARK GRENON,
      JOSEPH GRENON;
      JORDAN GRENON; and
      JONATHAN GRENON,

                      Defendants.
      _________________________________/


                           ORDER OF PERMANENT INJUNCTION

             Plaintiff, the United States of America, by its undersigned attorneys, having

      filed a Complaint for Injunction against Mark Grenon and Joseph Grenon,

      individuals (collectively, “Defendants”), and this Court having considered such

      arguments and supporting evidence filed by Defendants, and it appearing that

      Defendants are violating the Federal Food, Drug, and Cosmetic Act (“FDCA” or the

      “Act”), 21 U.S.C. § 301 et seq., and, unless restrained by order of this Court, will

      continue to violate the Act:

             After considering the foregoing, it is therefore, ORDERED AND

      ADJUDGED that:

             1.     This Court has jurisdiction over this action under 21 U.S.C. § 332(a)

      and 28 U.S.C. §§ 1331, 1337, and 1345.
Case 1:20-cv-21601-KMW Document 77 Entered on FLSD Docket 08/03/2020 Page 2 of 19




             2.     The Complaint states a cause of action against Defendants under

      the FDCA, 21 U.S.C. §§ 301 et seq.

             3.     Defendants violate the FDCA, 21 U.S.C. § 331(d), by introducing or

      delivering for introduction into interstate commerce and/or causing the introduction

      or delivery for introduction into interstate commerce unapproved new drugs.

             4.     Defendants violate the FDCA, 21 U.S.C. § 331(a), by introducing or

      delivering for introduction into interstate commerce and/or causing the introduction

      or delivery for introduction into interstate commerce drugs, as defined by 21 U.S.C.

      § 321(g), that are misbranded within the meaning of 21 U.S.C. § 352(a) and (f)(1).

             5.     Defendants violate the FDCA, 21 U.S.C. § 331(k), by causing drugs

      to become misbranded within the meaning of 21 U.S.C. § 352(a) and (f)(1), while

      such drugs are held for sale after shipment of components or the finished product

      in interstate commerce.

             6.     For the purposes of this Order, the following definitions shall apply:

                    A.     “The Facility” means 2014 Garden Lane, Bradenton, Florida

      34205-5274.

                    B.     “Current   Websites”     means     the    following    websites:

      genesis2church.ch,     newg2sacraments.org,       g2churchnews.org,        g2voice.is,

      mmstestimonials.co, and g2worldwidemissions.org, as well as any other

      website(s) and social media account(s) currently in existence that are registered

      to, owned by, controlled by, or under the direction of any Defendant.




                                               2
Case 1:20-cv-21601-KMW Document 77 Entered on FLSD Docket 08/03/2020 Page 3 of 19




                    C.     “Future Websites” means any future website(s) or social

      media account(s) that are registered to, owned by, controlled by, or under the

      direction of any Defendant.

                    D.     “MMS products” refers to Defendants’ products called MMS,

      Sacramental Cleansing Water, Miracle Mineral Solution, MMS1, G2Church

      Sacramental, G2Church Sacrament, products sold as part of Defendants’ “g2kit2,”

      and any other of Defendants’ products that, when used as directed, contain

      chloride dioxide.

               7.   Upon entry of this Order, Defendants and each and all of their

      directors, officers, agents, representatives, employees, attorneys, successors and

      assigns, and any and all persons or entities in active concert or participation with

      any of them who have received actual notice of this Order by personal service or

      otherwise are permanently restrained and enjoined under 21 U.S.C. § 332(a), and

      the inherent equitable authority of this Court, from directly or indirectly labeling,

      holding, and/or distributing any drug, including but not limited to MMS, unless and

      until:

                    A.     For all of Defendants’ drugs, Defendants have an approved

      new drug application (“NDA”) or an abbreviated new drug application (“ANDA”),

      pursuant to 21 U.S.C. § 355(b), (j), or an investigational new drug application

      (“IND”) in effect pursuant to 21 U.S.C. § 355(i), for such drugs;

                    B.     Within eight (8) calendar days after the entry of this Order,

      Defendants shall submit to FDA for its review and approval a recall strategy for all




                                               3
Case 1:20-cv-21601-KMW Document 77 Entered on FLSD Docket 08/03/2020 Page 4 of 19




      of Defendants’ MMS products, including components, raw and in-process

      materials, and finished products, that were distributed by Defendants from January

      1, 2010, through and including the date of entry of this Order. The recall strategy

      shall include, but not be limited to, customer notifications, public warning, methods

      for conducting effectiveness checks, and plans for the disposition of recalled

      products. Within five (5) calendar days after receiving FDA’s approval of the recall

      strategy, Defendants shall initiate a recall of all MMS distributed product in

      accordance with such recall strategy.        Within thirty (30) calendar days after

      initiating the recall, Defendants will complete the recall and shall destroy, under

      FDA’s supervision (which may be done by e-mail or other virtual means as FDA

      determines to be appropriate) and in accordance with the procedures provided in

      Paragraph 8, all of their MMS products, including components, raw and in-process

      materials, and finished products that are held and/or were distributed by

      Defendants from January 1, 2010, through and including the date of entry of this

      Order. Defendants shall bear the costs of destruction and the costs of FDA’s

      supervision;

                     C.    If FDA determines it to be necessary, FDA representatives

      inspect the Facility to determine whether the requirements of this Order have been

      met and whether Defendants are operating in conformity with this Order, the Act,

      and its implementing regulations;

                     D.    Defendants have reimbursed FDA for the costs of all FDA

      inspections, investigations, supervision, analyses, examinations, and reviews that




                                               4
Case 1:20-cv-21601-KMW Document 77 Entered on FLSD Docket 08/03/2020 Page 5 of 19




      FDA deems necessary to evaluate Defendants’ compliance with Paragraph 7, at

      the rates set forth in Paragraph 15; and

                     E.       FDA notifies Defendants in writing that they appear to be in

      compliance with the requirements set forth in Paragraphs 7.A – B and 7.D of this

      Order. In no circumstance shall FDA’s silence be construed as a substitute for

      written notification.

             8.      Within fifteen (15) business days after completing the recall of all

      distributed MMS products as described in Paragraph 7.B, Defendants shall give

      notice to FDA that, under FDA’s supervision (which may be done by e-mail or other

      virtual means as FDA determines to be appropriate), Defendants are prepared to

      destroy all MMS products (including components, raw and in-process materials,

      and finished products) in Defendants’ possession, custody, or control. Defendants’

      notice shall specify the proposed time, place, and method of destruction.

      Defendants shall not commence or permit any other person to commence

      destruction until they have received written authorization from FDA to commence

      the destruction. Within fifteen (15) business days after receiving authorization from

      FDA to commence destruction, Defendants shall, under FDA supervision (which

      may be done by e-mail or other virtual means as FDA determines to be

      appropriate), complete the destruction in compliance with this Order. Defendants

      shall not dispose of any such products in a manner contrary to the provisions of

      the Act, any other federal law, or the laws or any state or Territory, as defined in




                                                 5
Case 1:20-cv-21601-KMW Document 77 Entered on FLSD Docket 08/03/2020 Page 6 of 19




      the Act, in which the products are disposed. Defendants shall bear the costs of

      destruction and FDA’s supervision.

             9.     Defendants shall retain, at their expense, an independent person or

      persons (the “Auditor”) who is qualified by education, training, and experience to

      determine whether Defendants’ labels, labeling, promotional material, Current

      Websites, and Future Websites cause Defendants’ drugs, including but not limited

      to MMS, to be unapproved new drugs and misbranded drugs; whether Defendants

      are directly or indirectly responsible for labeling, holding, or distributing drugs,

      including but not limited to MMS; and whether Defendants directly or indirectly do

      any acts that causes drugs to become misbranded while they are held for sale after

      shipment of one or more of their components in interstate commerce. The Auditor

      shall be without personal or financial ties (other than a consulting agreement

      between the parties) to any Defendant or any of Defendants’ affiliates (including,

      but not limited to, any entities that Defendants identify as “chapters”), officers or

      employees, or immediate families. Defendants shall notify FDA in writing of the

      identity of the Auditor within ten (10) business days after retaining such Auditor.

                    A.     The Auditor shall conduct audit inspections of Defendants’

      Current Websites, Future Websites, the Facility, and any other location(s) at which

      Defendants, now or in the future, directly or indirectly engage in labeling, holding,

      and/or distributing drugs, no less frequently than once every six (6) months for a

      period of no less than five (5) years. The first audit shall occur not more than six

      (6) months after entry of this Order.




                                                6
Case 1:20-cv-21601-KMW Document 77 Entered on FLSD Docket 08/03/2020 Page 7 of 19




                   B.     At the conclusion of each audit inspection, the Auditor shall

      prepare a detailed written audit report (“Audit Report”) analyzing whether

      Defendants are in compliance with this Order and identifying any deviations from

      such requirements and shall provide a list of all materials reviewed, including all

      websites and social media, as well as copies of all such materials (“Audit Report

      Observations”).

                   C.     Each Audit Report shall contain a written certification that the

      Auditor: (1) has personally reviewed all of Defendants’ product labels, labeling,

      Current Websites, and Future Websites; (2) personally certified whether the

      product labels, labeling, Current Websites, and Future Websites make claims that

      cause Defendants’ MMS products or other products to be drugs within the meaning

      of the Act; (3) personally certified whether Defendants are directly or indirectly

      labeling, holding, or distributing Defendants’ MMS products or other products that

      are drugs within the meaning of the Act; and (4) personally certified whether

      Defendants are directly or indirectly doing any acts that cause drugs to become

      misbranded while they are held for sale after shipment of one or more of their

      components in interstate commerce.

                   D.     The Audit Reports shall be delivered contemporaneously to

      Defendants and FDA by courier service, overnight delivery service, or e-mail, no

      later than ten (10) business days after the date the Audit Report is completed. In

      addition, Defendants shall maintain the Audit Reports in separate files at

      Defendants’ Facility and at any other location(s) at which Defendants, now or in




                                              7
Case 1:20-cv-21601-KMW Document 77 Entered on FLSD Docket 08/03/2020 Page 8 of 19




      the future, directly or indirectly engage in labeling, holding, and/or distributing

      drugs, and shall promptly make the Audit Reports available to FDA upon request;

      and

                    E.     If an Audit Report contains any observations indicating that

      Defendants are violating any provision of this Order or the Act or its implementing

      regulations, Defendants shall immediately cease such activity.

             10.    Upon entry of this Order, Defendants, and all of their directors,

      officers, agents, representatives, employees, attorneys, successors and assigns,

      and any and all persons or entities in active concert or participation with any of

      them, are permanently restrained and enjoined under 21 U.S.C. § 332(a) from

      directly or indirectly doing or causing to be done any of the following acts:

                    A.     Violating 21 U.S.C. § 331(d), by introducing or delivering for

      introduction into interstate commerce new drugs that are neither approved

      pursuant to 21 U.S.C. § 355 nor exempt from approval;

                    B.     Violating 21 U.S.C. § 331(a), by introducing or delivering into

      interstate commerce drugs that are misbranded within the meaning of 21 U.S.C.

      § 352(a) and/or (f)(1); and

                    C.     Violating 21 U.S.C. § 331(k), by causing drugs that

      Defendants hold for sale after shipment of components or finished product in

      interstate commerce to become misbranded within the meaning of 21 U.S.C.

      § 352(a) and/or (f)(1); and




                                                8
Case 1:20-cv-21601-KMW Document 77 Entered on FLSD Docket 08/03/2020 Page 9 of 19




                    D.     Failing   to   implement   and   continuously    maintain   the

      requirements of the Act, its implementing regulations, and this Order.

             11.    If, at any time after this Order has been entered, FDA determines,

      based on the results of an inspection, a review of Defendants’ products, product

      labels, labeling, Current Websites, Future Websites, a report prepared by the

      Auditor, or any other information, that Defendants have failed to comply with any

      provision of this Order, have violated the Act or its implementing regulations, or

      that additional corrective actions are necessary to achieve compliance with this

      Order, the Act, or its applicable regulations, FDA may, as and when it deems

      necessary, notify Defendants in writing of the noncompliance and order

      Defendants to take appropriate corrective action, including, but not limited to,

      ordering Defendants to immediately take one or more of the following actions:

                    A.     Cease labeling, holding, and/or distributing any or all drugs;

                    B.     Recall, at Defendants’ expense, any drug that is an

      unapproved new drug, a misbranded drug, or otherwise in violation of this Order,

      the Act, or its implementing regulations;

                    C.     Revise, modify, expand, or continue to submit any reports or

      plans prepared pursuant to this Order;

                    D.     Submit additional reports or information to FDA as requested;

                    E.     Issue a safety alert; and/or




                                                  9
Case 1:20-cv-21601-KMW Document 77 Entered on FLSD Docket 08/03/2020 Page 10 of 19




                    F.     Take any other corrective actions as FDA, in its discretion,

      deems necessary to bring Defendants into compliance with this Order, the Act, or

      its implementing regulations.

             This remedy shall be separate and apart from, and in addition to, any other

      remedy available to the United States under this Order or under the law.

             12.    Upon receipt of any order issued by FDA pursuant to Paragraph 11,

      Defendants shall immediately and fully comply with the terms of FDA’s order. Any

      cessation of operations or other action described in Paragraph 11 shall continue

      until Defendants receive written notification from FDA that Defendants appear to

      be in compliance with this Order, the Act, and its implementing regulations, and

      that Defendants may resume operations. The cost of FDA inspections, sampling,

      testing, travel time, and subsistence expenses to implement the remedies set forth

      in this paragraph shall be borne by Defendants at the rates specified in Paragraph

      15.

             13.    Representatives of FDA shall be permitted, without prior notice and

      as and when FDA deems necessary, to inspect the Facility, any other location(s)

      at which Defendants, now or in the future, directly or indirectly engage in labeling,

      holding, and/or distributing any drug, and Defendants’ operations, collect samples,

      and, without prior notice, take any other measures necessary to monitor and

      ensure continuing compliance with the terms of this Order, the Act, and all

      applicable regulations. During such inspections, FDA representatives shall be

      permitted: immediate access to Defendants’ Facility and/or other place(s) of




                                               10
Case 1:20-cv-21601-KMW Document 77 Entered on FLSD Docket 08/03/2020 Page 11 of 19




      business, including but not limited to all buildings or other structures, equipment,

      raw ingredients, in-process or unfinished and finished materials and products,

      containers, labeling, and other promotional material therein; to take photographs

      and make video recordings; to take samples of Defendants’ raw ingredients,

      finished and unfinished materials and products, containers, and labeling; and

      examine and copy all records relating to the receipt, labeling, holding, and

      distribution of any and all of Defendants’ products and their components. The

      inspections shall be permitted upon presentation of a copy of this Order and

      appropriate credentials. The inspection authority granted by this Order is separate

      and apart from, and in addition to, the authority to make inspections under the Act,

      21 U.S.C. § 374.

             14.    Defendants shall promptly provide any information or records to FDA

      upon request regarding the labeling, holding, or distributing (directly or indirectly)

      of Defendants’ drugs, including MMS. Defendants shall submit to FDA, at the

      street addresses specified in Paragraph 22 and within ten (10) calendar days after

      such request, a copy of the materials FDA requests, on CD-ROM or DVD. Such

      requested materials may include, but are not limited to: a list of all locations where

      any of Defendants’ products, including MMS, are held; a list of all of Defendants’

      websites and any other media that are registered to, owned by, controlled by, or

      under the direction of any Defendant; and/or downloaded copies of any and all of

      Defendants’ websites, product labeling and promotional materials, and any other




                                               11
Case 1:20-cv-21601-KMW Document 77 Entered on FLSD Docket 08/03/2020 Page 12 of 19




      media that are registered to, owned by, controlled by, or under the direction of any

      Defendant.

             15.    Defendants shall reimburse FDA for the costs of all FDA inspections,

      investigations, supervision, analyses, examinations, and reviews that FDA deems

      necessary to evaluate Defendants’ compliance with any part of this Order,

      including all transportation and associated costs for FDA investigators and experts,

      at the standard rates prevailing at the time the costs are incurred. As of the date of

      entry of this Order, these rates are: $101.00 per hour or fraction thereof per

      representative for inspection and investigative work; $121.06 per hour or fraction

      thereof per representative for analytical or review work; $0.575 per mile for travel

      expenses by automobile; government rate or the equivalent for travel by air or

      other means; and the published government per diem rate for subsistence

      expenses where necessary. In the event that the standard rates applicable to FDA

      supervision of court-ordered compliance are modified, these rates shall be

      increased or decreased without further order of the Court.

             16.    Within five (5) business days after the entry of this Order, Defendants

      shall post a copy of this Order in a common area at the Facility and at any other

      location at which Defendants conduct business and shall ensure that this Order

      remains posted for as long as this Order remains in effect. Within ten (10) business

      days after entry of this Order, Defendants shall provide to FDA an affidavit, from a

      person with personal knowledge of the facts stated therein, stating the fact and

      manner of compliance with this paragraph.




                                               12
Case 1:20-cv-21601-KMW Document 77 Entered on FLSD Docket 08/03/2020 Page 13 of 19




             17.    Within ten (10) business days after the entry of this Order,

      Defendants shall provide a copy of this Order by personal service or certified mail

      (return receipt requested) to each and all of their directors, officers, agents,

      representatives, employees, attorneys, successors and assigns, and any and all

      persons or entities in active concert or participation with any of them (“Associated

      Persons”) and shall post this Order on Current Websites and Future Websites.

      Within twenty (20) business days after the date of entry of this Order, Defendants

      shall provide to FDA an affidavit stating the fact and manner of their compliance

      with this paragraph, including identifying the names, addresses, and positions of

      all persons who have received a copy of this Order and websites on which the

      Order has been posted.

             18.    In the event that any of the Defendants becomes associated with any

      additional Associated Person(s) at any time after entry of this Order, Defendants

      shall within ten (10) business days after the commencement of such association:

      (a) provide a copy of this Order, by personal service or certified mail (restricted

      delivery, return receipt requested), to such Associated Person(s); and (b) provide

      to FDA an affidavit stating the fact and manner of compliance with this paragraph,

      identifying the names, addresses, and positions of all Associated Persons who

      received a copy of this Order pursuant to this paragraph.

             19.    Defendants shall notify FDA in writing at least fifteen (15) business

      days before any change in ownership, name, or character of their business that

      occurs after entry of this Order, including an incorporation, reorganization, creation




                                               13
Case 1:20-cv-21601-KMW Document 77 Entered on FLSD Docket 08/03/2020 Page 14 of 19




      of a subsidiary, relocation, dissolution, bankruptcy, assignment, sale, or any other

      change in the structure or identity of Genesis II Church of Health and Healing, or

      the sale or assignment of any business assets, such as the Facility, other buildings

      or structures, equipment, or inventory that may affect obligations arising out of this

      Order. Defendants shall provide a copy of this Order to any prospective successor

      or assign at least twenty (20) business days prior to any sale or assignment.

      Defendants shall furnish FDA with an affidavit of compliance with this paragraph

      no later than ten (10) business days prior to such assignment or change in

      ownership.

             20.    Defendants shall notify FDA in writing, at least ten (10) business days

      before the creation of a new website or link or reference, direct or indirect, to

      another website or other source that conveys information about MMS or any other

      of Defendants’ drugs. Defendants shall post a copy of this Order, in accordance

      with Paragraph 17, on any websites created after entry of this Order that convey

      information about Defendants’ MMS products or other drugs. Within ten (10)

      calendar days after the creation of any new websites, Defendants shall provide to

      FDA an affidavit of compliance, stating the fact and manner of compliance with the

      provisions of this Paragraph.

             21.    In accordance with the procedures described in subparagraphs A-D

      of this Paragraph, Defendants shall pay equitable disgorgement to an escrow fund

      for the purpose of satisfying claims from all purchasers who purchased MMS from

      or through Defendants since January 1, 2010.




                                               14
Case 1:20-cv-21601-KMW Document 77 Entered on FLSD Docket 08/03/2020 Page 15 of 19




                    A.     Within fifteen (15) business days of the entry of this Order,

      Defendants shall promptly provide, to the Special Master appointed by the Court

      (whose services shall be paid by Defendants) and to Plaintiff, a financial statement

      disclosing the amount of revenue Defendants have obtained from sales or

      distribution of MMS from January 1, 2010, through the date of this Order, along

      with all supporting records sufficient to determine: (1) the identities, addresses,

      and phone numbers of the individuals and entities who purchased MMS by or

      through Defendants from January 1, 2010 through the date of this Order; (2) the

      dates and quantities of MMS ordered and the price paid for such products,

      including any costs of shipping paid by the purchasers (less any refunds already

      paid by Defendants to such purchasers); and (3) an accounting of gains and

      expenses related to the manufacturing, packaging, holding, distribution, sales, and

      promotion of MMS. These records shall include, but not be limited to, state and

      federal tax returns; bank records; shipping records; sales invoices; accounting

      records, including certified financial statements; truthful and fully-executed copies

      of Department of Justice Form OBD-500; and any other records as the Court may

      request. Within twenty (20) business days after the entry of this Order, Defendants

      shall each file with the Court an affidavit stating the fact and manner of compliance

      with this Paragraph. In the event such records cannot be provided by Defendants,

      an affidavit explaining the inability to produce some or all of the records shall be

      filed with Court within twenty (20) business days of the entry of this Order.




                                               15
Case 1:20-cv-21601-KMW Document 77 Entered on FLSD Docket 08/03/2020 Page 16 of 19




                   B.     Within twenty-five (25) business days of entry of this Order,

      Defendants shall pay to an escrow fund managed and identified by the Special

      Master, the amount disclosed in subparagraph A., above. The Special Master will

      administer and effectuate the payment of refunds to purchasers who request them

      from the escrow fund until October 31, 2020.

                   C.     Within twenty-five (25) business days of entry of this Order,

      Defendants shall prominently display the following notice on Defendants’ Current

      Websites, and provide it by mail to all persons and entities that have purchased

      MMS by or through Defendants since January 1, 2010:




                                             16
Case 1:20-cv-21601-KMW Document 77 Entered on FLSD Docket 08/03/2020 Page 17 of 19




                                                   NOTICE
             You have been identified as an individual who has purchased MMS from
             Genesis II Church of Health and Healing. The organization and certain
             individuals associated with it are the defendants in a legal action brought
             against them by the United States Government to enforce the Federal Food,
             Drug, and Cosmetic Act (21 U.S.C. § 301 et. seq.) in the United States District
             Court for the Southern District of Florida.

             The Court has found the defendants liable for unlawfully distributing MMS
             because it is an unapproved new drug and is a misbranded drug. MMS is a
             misbranded drug, in part, because its labeling and promotional material falsely
             represented the product as safe and effective for treating various diseases,
             when in fact there is no substantial evidence that MMS is safe and effective to
             treat any disease whatsoever.

             As a result, the Court has ordered Defendants to provide refunds to those
             purchasers of MMS who request them. In order to obtain a refund, you must
             request a refund from the Court-appointed Special Master by email or U.S. mail
             using the contact information below, no later than October 31, 2020. In your
             request, you must include the following information:

                 1.   Name
                 2.   Address
                 3.   Phone Number
                 4.   Email
                 5.   Approximate date(s) of your MMS purchase(s)
                 6.   Approximate amount paid for MMS purchases (less any refund
                      received).

                                         CONTACT INFORMATION
                                           XXXXXXXXXXXXXXXXX
                                          XXXXXXXXXXXXXXXXXX
                                         XXXXXXXXXXXXXXXXXXX
                                         XXXXXXXXXXXXXXXXXXX

             You can expect to receive funds once your purchase information is verified.




                                                    17
Case 1:20-cv-21601-KMW Document 77 Entered on FLSD Docket 08/03/2020 Page 18 of 19




                   D.     On November 15, 2020, the Special Master shall return the

      portion of the remaining escrow fund that the Special Master determines

      represents legitimate business expenses, that is, expenses that Defendants

      incurred independent of supporting or powering Defendants’ unlawful distribution

      of MMS. On that same date, the Special Master will pay any remaining funds in

      the escrow fund to the United States Treasury.

                   E.     Upon entry of this Order, Defendants and Associated Persons

      shall immediately refrain from disposing of or transferring any assets that may

      interfere with implementation of this disgorgement provision. In addition,

      Defendants and Associated Persons are prohibited from destroying, discarding,

      altering, transferring, or otherwise making unavailable any documents and records

      in electronic format or otherwise within the custody or control of Defendants or

      Associated Persons.

            22.    All notifications, correspondence, and communications to FDA

      required by the terms of this Order shall be addressed to: Director, Office of

      Pharmaceutical Operations Division II, 4040 North Central Expressway, Suite 300,

      Mail Code HFR-SW100, Dallas, Texas 75204, and shall also be sent by e-mail to

      ORAPHARM2_RESPONSES@fda.hhs.gov.

            23.    Should the United States bring and prevail in a contempt action to

      enforce the terms of this Order, Defendants shall, in addition to other remedies,

      reimburse the United States for its attorneys’ fees (including overhead),




                                             18
Case 1:20-cv-21601-KMW Document 77 Entered on FLSD Docket 08/03/2020 Page 19 of 19




      investigational and analytical expenses, expert witness fees, and court costs

      relating to such contempt proceedings.

            24.    Defendants shall abide by the decisions of FDA, and FDA’s decisions

      shall be final. All decisions conferred upon FDA in this Order shall be vested in

      FDA’s discretion and, if contested, shall be reviewed by this Court under the

      arbitrary and capricious standard set forth in 5 U.S.C. § 706(2)(A). Review by the

      Court of any FDA decision rendered pursuant to this Order shall be based

      exclusively on the written record before FDA at the time the decision was made.

      No discovery shall be taken by either party.

            25.    This Court retains jurisdiction over this action and the parties thereto

      for the purpose of enforcing and modifying this Order and for the purpose of

      granting such additional relief as may be necessary or appropriate.

            DONE AND ORDERED in chambers in Miami, Florida, this 3rd day of

      August, 2020.




                                               19
